Citation Nr: 0613580	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
or regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to May 
1955.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2003 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 80 percent disability rating; 
no nonservice-connected disability is rated as totally 
disabling.

2.  Service connection is not in effect for any disability.

3.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

4.  The veteran is not confined to his home or its immediate 
premises.  


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or housebound status, are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  
Service connection is not, and has never been, in effect for 
any disability, but the veteran is receiving nonservice-
connected pension benefits.  See February 1996 and June 2003 
rating decisions.  The most recent rating decision of record, 
August 2003, reflects the following disabilities for pension 
purposes only: clinical bilateral L5 radiculopathy, 
degenerative joint disease (DJD) of the lumbar spine (60 
percent); diabetes mellitus (20 percent); chronic opened 
angle glaucoma; chronic rhinosinusitis by history; duodenal 
ulcer disease; DJD of the right knee; gastroesophageal reflux 
disease (each 10 percent disabling); intestinal diverticuli; 
refractive error; generalized anxiety disorder; benign 
prostatic hypertrophy; and arterial hypertension (each 
noncompensable).  The total combined nonservice-connected 
pension rating is 80 percent.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002).  

A veteran receiving nonservice-connected pension, as the 
veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).  

Housebound-rate SMP is warranted if the veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  38 
U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) and 
(2) (2005).  

"Permanently housebound" status is met when the veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A.  
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2005).

The evidence of record does not establish that the veteran is 
in need of regular aid or attendance.  He is not confined to 
a nursing facility and there is no evidence to suggest that 
he was advised to stay at such a facility.  Rather, the 
veteran indicates that he lives in a house with his sister 
and is able to leave home, alone, whenever necessary for 
whatever purpose.  See June 2003 VA compensation and pension 
(C&P) aid and attendance (A&A) examination report; statement 
in support of claim received July 2004.  He also indicates 
that his sister leaves him home alone for four to five days 
every week.  See statement in support of claim received July 
2004.  There is also evidence that the veteran is not 
helpless.  He was capable of driving himself to see his 
private physician and did not need an attendant in order to 
attend the June 2003 VA A&A examination, although he was 
accompanied by a friend.  See October 2002 and August 2003 
Ciales Primary Health Care Services records.  The veteran was 
also deemed competent to handle VA funds at both the mental 
disorders and A&A VA examinations conducted in June 2003.  In 
addition, there is no evidence to suggest that the veteran is 
blind or so nearly blind, as he did not refer any major 
visual problems during the VA A&A examination.  

Nor does the evidence establish a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).  
The veteran is not bedridden.  Furthermore, there is no 
evidence that he is unable to dress or undress himself, or to 
keep himself ordinarily clean and presentable.  Although a 
May 2003 statement from Dr. Berrios indicates that the 
veteran has little personal hygiene and was considered to be 
unable to care for himself, he appeared well-groomed in 
clean, casual attire during the June 2003 VA A&A examination.  
See also June 2003 VA mental disorders examination report 
(clean, adequately dressed and groomed); August 2002 primary 
care follow up note (well-groomed).  The veteran also 
appeared well-nourished, and indicated that he is able to 
attend to the activities of daily living and needs of nature 
without assistance.  See June 2003 VA A&A examination report.  

There is also no evidence of record to establish that the 
veteran is entitled to housebound benefits.  First, no 
nonservice-connected disability is rated as totally 
disabling.  Secondly, there is no indication that the veteran 
is permanently housebound as the evidence indicates that he 
is able to leave home on his own whenever necessary and for 
whatever purpose, to include visits to the doctor.  See e.g., 
June 2003 VA aid and attendance examination report.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from an August 2003 rating decision 
which continued the denial of the veteran's claim for SMP.  
Prior to this decision, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See May 2003 RO letter.  The 
veteran was later advised of the need to provide any 
additional information or evidence that supports the claim.  
See January 2004 Statement of the Case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  Although VA did not provide notice as to the 
effective date of any grant of SMP, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision, as the claim is being denied.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  The record includes VA and 
private medical records, as well as a VA C&P examination 
report.  The veteran's written statements have also been 
associated with the claims file.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.


ORDER

Special monthly pension based upon the need of regular aid 
and attendance and/or housebound status is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


